Citation Nr: 0924732	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from July 1997 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2004, the RO awarded entitlement to service 
connection for depression and assigned an initial disability 
rating of 30 percent.  The Veteran appealed the assigned 
initial disability rating and the matter was forwarded to the 
Board.

In August 2007, the Board determined that an initial 
disability rating in excess of 30 percent was not warranted.  
The Veteran appealed the August 2007 Board decision.  

By Order dated in December 2008, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion to 
Vacate and Remand the file by the Veteran and his 
representative and the Secretary of VA.  The case was 
remanded to the Board for development consistent with the 
Joint Motion and the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial evaluation in 
excess of 30 percent for depression.  Additional action is 
necessary before the Board decides the claim.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to his claim.  In this case, with regard to the 
claim being remanded, VA has not yet provided the Veteran 
adequate notice and assistance; therefore, to proceed in 
adjudicating these claims would prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94.

Additionally, after a review of the record, the Board 
determines that there is a need to verify the current 
severity of the service-connected depression and a re-
examination under 38 C.F.R. § 3.327(a) is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Denver, 
Colorado VA Medical Center (VAMC) since 
January 2007.

2.  Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to the service-connected 
depression.  The examiner is asked to 
express an opinion on whether the 
Veteran is unemployable due to service-
connected depression.   The claims 
folder should be made available to the 
examiner for review. 

3.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




